Citation Nr: 0638601	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a service-
connected left inguinal hernia.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition.

3.  Entitlement to service connection for type II diabetes 
mellitus.

4.  Entitlement to service connection for prostatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973 and from January 1977 to August 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2001 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (the RO).

Procedural history

The veteran was initially granted service connection for a 
left inguinal hernia in a May 1983 rating decision.  A 
noncompensable rating was assigned which was continued over 
the years in multiple RO rating decisions and in Board 
decisions dated in May 1991 and December 1994.  The veteran's 
most recent increased rating claim for his service-connected 
inguinal hernia was received by the RO in January 2000.

During the pendency of the veteran's increased rating claim, 
he filed additional service connection claims for prostatitis 
and type II diabetes which were received in January and 
December 2002, respectively.  The veteran also requested in 
January 2002 that his previously-denied service-connection 
claim for a heart condition be reopened.  Service connection 
for this condition had been denied in multiple RO rating 
decisions beginning in November 1982.  Most recently, a May 
1991 Board decision declined to reopen the claim on the 
ground that new and material evidence had not been submitted.  

An August 2001 rating decision denied the veteran's increased 
rating claim for his inguinal hernia and a March 2003 rating 
decision denied service connection for diabetes and 
prostatitis.  The same decision reopened the veteran's 
service-connection claim for a heart condition and denied it 
on the merits.  The veteran duly perfected an appeal of each 
decision.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in August 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  

Issue not on appeal

The March 2003 rating decision also denied service connection 
for residuals of bladder neck surgery.  The veteran also 
perfected an appeal of this aspect of the March 2003 rating 
decision, but withdrew the appeal of this issue on the day of 
his Board hearing.  See VA Form 21-4138, dated August 3, 
2006; Board Hearing transcript, at 2.  Because the veteran's 
appeal of this issue has been withdrawn, it will be discussed 
no further herein.  See 38 C.F.R. § 20.204 (2006).

Other matter

The Board notes at the outset that a portion of the veteran's 
claims file appears to be missing, particularly that portion 
covering from 1992 to 2000, before the filing of the instant 
claims.  Under such circumstances, VA has a heightened duty 
to explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the 
veteran's claims is undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board has attempted to rebuild the file to the best of 
its ability and has included in the record a copy of its 
December 1994 decision denying an increased hernia rating.  
The record as it now stands includes the veteran's service 
medical records, voluminous VA and private treatment records, 
records from the Social Security Administration, and the 
reports of multiple VA examinations.  As will be explained in 
greater detail below, this evidence presents a clear picture 
of the veteran's disabilities and their respective etiology.  
Accordingly, the Board does not believe that remand of the 
claim is necessary, as such would be unlikely to recover any 
of the missing evidence and would only serve to delay final 
adjudication of the veteran's claim.  Should any evidence 
missing from the file be found at a latter date, the veteran 
will of course be free to present such in an attempt to 
reopen his claim(s).  


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's left 
inguinal hernia has not recurred.

2.  The evidence does not show that the veteran's left 
inguinal hernia is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.

3.  A May 1991 Board decision declined to reopen the 
veteran's previously-denied service-connection claim for a 
heart condition.  

4.  The evidence associated with the claims file subsequent 
to the May 1991 Board decision does not raise a reasonable 
possibility of substantiating the veteran's service-
connection claim for a heart condition on the merits.

5.  The veteran's military service did not include a tour of 
duty in Vietnam.

6.  A preponderance of the competent medical evidence of 
record does not demonstrate a nexus between the veteran's 
type II diabetes mellitus and his military service.  

7.  A preponderance of the evidence of record fails to 
demonstrate that the veteran's prostatitis is related to 
either his military service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left inguinal 
hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7338 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

3.  The May 1991 Board decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a heart condition is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2006).

4.  Service connection for type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(e) (2006).

5.  Service connection for prostatitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected left inguinal hernia.  He essentially contends that 
the symptomatology associated with this condition is more 
severe than that contemplated by the currently-assigned 
noncompensable rating.  He also seeks service connection for 
type II diabetes and prostatitis and claims that these 
conditions had their genesis during his period of active 
duty.  He alternatively claims that his prostatitis is 
secondary to diabetes.  Finally, the veteran seeks to reopen 
his previously-denied service-connection claim for a heart 
condition.  He claims that this condition either had its 
onset in service or is secondary to medications taken for his 
service-connected inguinal hernia.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in May 2001, March 2002, May 2002, and 
November 2002 which were specifically intended to address the 
requirements of the VCAA.  The May 2002 letter from the RO 
specifically notified the veteran that to "establish 
entitlement to an increased evaluation, the evidence must 
show your disability has worsened" (emphasis in original).  
The May 2002 letter further advised the veteran that to 
support a claim for service connection, the evidence must 
show an "injury in military service or a disease that began 
in or was made worse during military service, OR an event in 
service causing injury or disease;" a "current physical or 
mental disability;" and a "relationship between your 
current disability and an injury, disease, or event in 
service."  The March 2002 letter also informed the veteran 
that to substantiate a secondary service-connection claim, 
the evidence must show a "relationship between your claimed 
condition and your service-connected condition" (emphasis in 
original).  

Significantly, the November 2002 letter informed the veteran 
that in order for VA to reconsider his previously-denied 
service-connection claim for a heart condition, "we need 
'new and material evidence.'"  The November 2002 letter 
further informed the veteran that to "qualify as 'new 
evidence,' it must be submitted to VA for the first time.  
New evidence can be documents, statements from lay persons, 
medical reports, or other similar evidence.  Evidence that is 
cumulative and tends to reinforce a previously established 
point is NOT considered new" (emphasis in original).  This 
letter also informed the veteran that to "qualify as 
'material evidence,' the additional information must bear 
directly and substantially upon the issue for consideration" 
(emphasis in original).  This language complies with the 
recent holding of the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

As will be discussed in greater detail below, the veteran was 
previously denied service connection for a heart condition 
primarily because of a lack of competent medical evidence 
relating his current cardiovascular disability to his period 
of service.  By informing the veteran of the need to submit 
evidence of a "relationship between your current disability 
and an injury, disease, or event in service," the November 
2002 VCAA letter specifically advised the veteran to provide 
information serving to fill the prior gap in the evidence.  
See Kent, supra.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the November 
2002 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to help you get evidence necessary 
to support your claim.  We will try to help you get such 
things as medical records, employment records, or records 
from other Federal agencies."  This letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2002 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."  The November 2002 letter also asked 
the veteran to provide "the name of the person, agency, or 
company who has records that you think will help us decide 
your claim;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).  More 
specifically, this letter instructed the veteran that if 
"there are private medical records that would support your 
claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to [VA], and 
we will request those records for you" (emphasis in 
original).  Alternatively, the veteran was given the option 
to "get these records yourself and send them to us."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2001 letter instructed the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, element (5), effective date, is rendered moot via 
the Board's decision not to reopen the service-connection 
claim for a heart condition and the Board's further denial of 
an increased rating for an inguinal hernia and service 
connection for diabetes and prostatitis.  In other words, any 
lack advisement as to this element is meaningless, because an 
effective date is not, and cannot be, assigned in the absence 
of a reopened claim, the grant of service connection, or an 
increased rating.  The veteran was informed of the evidence 
needed to establish the earliest possible effective date for 
each of his claims in an April 2006 letter from the RO in any 
event.  

The veteran's claims of entitlement to service connection 
were denied based on element (3), the relationship between 
his disability and period of service.  His increased rating 
claim was denied based on element (4), degree of disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to these 
crucial elements.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private treatment records, records from the 
Social Security Administration, and the reports of multiple 
VA examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

With respect to the veteran's attempt to reopen his 
previously-denied service-connected claim for a heart 
condition, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previous finally-denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a Board hearing in 
August 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to a compensable rating for a service-
connected left inguinal hernia.  

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

The veteran's left inguinal hernia is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7338 [hernia, inguinal].

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
gastrointestinal disabilities.  See 67 Fed. Reg. 29488 (May 
31, 2001) [effective July 2, 2001].  The Board notes, 
however, that Diagnostic Code 7338 is the same under both the 
old and new regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  
A 10 percent rating is warranted where a postoperative the 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  Note: 
Add 10 percent for bilateral involvement, providing the 
second hernia is compensable.

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected left inguinal 
hernia is rated under Diagnostic Code 7338, which deals 
specifically with inguinal hernias.  The veteran has not 
suggested that another diagnostic code be used or would 
otherwise be more appropriate.  The Board therefore concludes 
that Diagnostic Code 7338 is the most appropriate in rating 
the veteran's service-connected left inguinal hernia.

Schedular rating

To warrant a 10 percent disability rating under Diagnostic 
Code 7338, the evidence must show a postoperative hernia that 
is recurrent.  Outpatient treatment records over 
approximately the last 20 years indicate that the veteran's 
inguinal hernia is nonrecurrent.  A VA examination conducted 
in May 2001 confirms such.  While the veteran has received 
treatment for hiatal and ventral hernias, he is not service 
connected for these conditions.  Based on the lack of 
objective evidence of recurrence of the veteran's left 
inguinal hernia, a noncompensable disability rating is 
warranted under Diagnostic Code 7338.


Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the December 2003 statement of the case, the RO provided 
the criteria for an extraschedular rating and considered the 
applicability of an extraschedular rating in the adjudication 
of the veteran's increased rating claims.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issues on appeal.  See 
VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's left inguinal hernia.  As discussed above, the 
veteran's inguinal hernia is asymptomatic and has not 
recurred.  With respect to frequent hospitalization, there is 
no evidence of hospitalization for the veteran's left 
inguinal hernia in the recent or remote past.  Indeed, it 
appears that the veteran has not been hospitalized for this 
condition since his successful in-service hernia repair 
surgery was performed.  With respect to marked interference 
with employment, there is no indication from the medical 
evidence of record that the veteran's service-connected left 
inguinal hernia markedly interferes with his ability to work.  
Given the nonrecurrent nature of the condition, interference 
with employment has clearly not been demonstrated.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected left inguinal 
hernia.  Accordingly, referral for extraschedular evaluation 
is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for his service-connected left inguinal 
hernia.  The benefit sought on appeal is accordingly denied.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition.

As noted in the Introduction, service connection for a heart 
condition has previously been denied by several rating 
decisions beginning in November 1982.  Most recently, in May 
1991, the Board declined to reopen the claim on the ground 
that new and material evidence had not been submitted.  This 
decision is final.  See 38 C.F.R. § 20.1100 (2006).  

The March 2003 rating decision here on appeal reopened the 
claim and denied it on the merits, however, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the veteran that may have been rendered 
by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for the claim, making RO determination 
in that regard irrelevant]; see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously-denied claim].  The 
proper issue on appeal, therefore, is that listed on the 
first page of this decision, namely whether new and material 
evidence has been received which is sufficient to reopen a 
previously-denied service-connection claim for a heart 
condition.  Although the RO adjudicated the claim on the 
merits (rather than on the narrower question of whether new 
and material evidence had been submitted which was sufficient 
to reopen the claim), the Board concludes that the veteran 
has not been prejudiced by such action, because in so doing 
the RO accorded the claim more consideration than was 
warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
cardiovascular-renal disease, when manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed are final.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, 
a finally-disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in January 2002, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

The Board declined to reopen the veteran's previously-denied 
service-connection claim for a heart condition in a May 1991 
decision.  As outlined above, that decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  
Before the Board can evaluate the merits of a previously-
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim after the last final denial.  In this case, the last 
final denial is the May 1991 Board decision.

The "old" evidence

At the time of the May 1991 Board decision, the evidence of 
record included the veteran's service medical records, the 
report of a January 1978 VA examination, VA treatment 
records, and treatment records from a variety of private 
physicians and hospitals, including but not limited to the 
Harbin Clinic, St. Joseph's Hospital, Redmond Park Hospital, 
and D.P., D.C.  The veteran's service medical records reflect 
that on the eve of his inguinal hernia surgery, a functional 
heart murmur was discovered.  After an extensive work-up, 
however, no organic heart disease or other cardiac condition 
was identified.  On separation from each of the veteran's 
periods of active duty, his cardiovascular system was found 
to be normal.

The first mention of heart condition following service came 
in September 1979, over two years following separation from 
service, at which time the veteran was admitted to St. 
Joseph's Hospital in Los Angeles for treatment of angina 
pectoris and anterior chest well syndrome.  Although the 
January 1978 VA examination report and treatment records from 
the early to mid-1980s specifically note that no intrinsic 
heart disease was found, in 1989 the veteran was again 
treated for complaints of chest pain.  A hypertension 
diagnosis was rendered.  None of the post-service treatment 
records, however, contain any statement or other indication 
that the veteran's angina, anterior chest wall syndrome, or 
hypertension were causally related to his military service.

The May 1991 Board decision declined to reopen the claim 
because the evidence of record at that time failed to 
establish the onset of a heart condition in service (or with 
the initial post-service year) or a nexus between the 
veteran's then current cardiovascular maladies and his period 
of service.  In January 2002, the veteran requested that his 
claim be reopened.  After the RO denied the claim, this 
appeal followed.

The additionally-submitted evidence

The evidence added to the record since the May 1991 Board 
decision consists of extensive VA treatment records, records 
from the Social Security Administration, and outpatient 
treatment records from a variety of private physicians and 
hospitals, including, inter alia, the Coosa Medical Group and 
R.M., D.O.  This evidence will be analyzed below.

Analysis

In essence, the May 1991 Board decision denied the veteran's 
claim because the second and third Hickson elements, in-
service incurrence of disease and medical nexus between the 
claimed in-service disease and current disability, was 
lacking.

The unappealed May 1991 Board decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1100 (2006).  As explained 
above, the veteran's service-connection claim for a heart 
condition may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally-submitted 
(i.e. after May 1991) evidence raises a reasonable 
possibility of substantiating the claim, namely whether the 
veteran's heart condition had its onset in service or is 
otherwise causally related to service. 

Although the additionally-submitted evidence may be 
considered new, in that it was not of record at the time of 
the May 1991 Board decision, it is not material under 
38 C.F.R. § 3.156.  All of the additionally-submitted medical 
evidence outlined above merely chronicles the veteran's 
ongoing treatment for various cardiovascular disabilities 
including hypertension, coronary artery disease, and bouts of 
angina.  On the whole, these records serve to re-establish a 
fact which was known in May 1991 and which was not in 
dispute, namely that the veteran has several cardiovascular 
disabilities.

The recently-submitted medical evidence does not, however, 
contain any statement or other indication which would serve 
to relate the veteran's current cardiovascular disease to his 
period of military service or a service-connected disability.  
As such, these records are not material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].  Because the 
additionally-submitted medical evidence merely documents 
continued diagnosis and treatment of cardiovascular disease, 
without addressing the crucial matter of medical nexus, it 
does not raise the reasonable possibility of substantiating 
the claim.

The veteran has also submitted various statements alleging 
that his current cardiovascular difficulties are related to 
his in-service finding of a heart murmur.  Such statements 
are reiterative of similar contentions raised in the past, 
and are therefore not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  

Moreover, it is well established that as a lay person without 
medical training, the veteran is not competent to render an 
opinion as to medical matters, such as the onset and etiology 
of cardiovascular disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Furthermore, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

The Board also notes that the veteran has forwarded a new 
theory of causation with respect to his heart condition which 
has not been part of his previous attempts to reopen, namely 
that his heart condition is related to medications taken to 
treat his inguinal hernia.  The Court has held, however, that 
a different etiological theory underlying a claimed disorder 
does not constitute a new claim.  See Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  Moreover, the veteran has failed 
to submit any competent medical evidence supporting this 
theory.  As explained above, medical nexus evidence is 
required to reopen the veteran's claim.  Again, such evidence 
is lacking in this case.

Thus, the evidence submitted after May 1991 continues to show 
current cardiovascular illness; however, Hickson element (1) 
had previously been satisfied, and that element was not in 
dispute.  The record still does not show the in-service 
incurrence of a heart condition or a causal relationship 
between the veteran's period of service and his current 
symptomatology, critical element (3).  As explained above, 
these elements were lacking at the time of the May 1991 Board 
decision.  The additionally-received evidence does not 
address these missing elements, and thus does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2006); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between service and the claimed 
disability].

In short, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a heart condition is 
unsuccessful.  The recently-submitted evidence is not new and 
material, the claim of service connection for a heart 
condition is not reopened, and the benefit sought on appeal 
remains denied.

3.  Entitlement to service connection for type II diabetes 
mellitus.

The veteran also seeks service connection for type II 
diabetes.  He contends that this condition had its onset in 
service or is at least causally-related to his alleged in-
service exposure to Agent Orange.

Analysis

As outlined in the law and regulations section above, for 
service connection to be granted, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

The record contains multiple diagnoses of type II diabetes.  
The first Hickson element has clearly been satisfied.

With regard to the second Hickson element, the Board will 
separately address in-service disease and injury.

Concerning in-service disease, the veteran's service medical 
records are pertinently negative for any complaint or finding 
regarding diabetes.  Indeed, the veteran's initial diabetes 
diagnosis was rendered in 2002, some 25 years following his 
separation from service.  

With respect to in-service injury, the veteran has contended 
that he was exposed to herbicides and that such may have led 
to his current diabetes diagnosis.  Review of the record, 
however, reveals that exposure to Agent Orange has not been 
objectively demonstrated.

With respect to herbicide exposure, the Board initially notes 
that the veteran did not serve in Vietnam.  He spent his 
entire period of service within the continental United 
States.  The regulations related to presumptive herbicide 
exposure for Vietnam veterans do not avail the veteran.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

The veteran has proffered several theories as to how he may 
have been exposed to herbicides.  He first contends that he 
was exposed to Agent Orange when such was used for mosquito 
control and destruction of a marijuana crop in the vicinity 
of Camp Pendleton, California.  He also maintains the he was 
exposed to the herbicides by coming into contact with 
supplies returning from Vietnam.  Finally, he asserts that he 
witnessed a demonstration on his base in which herbicides 
were used.

The record, however, does not reveal that the veteran was in 
any way exposed to herbicides.  Service medical records are 
pertinently negative for such exposure and contain no 
reference to any injury or condition resulting from such 
exposure.  Moreover, the veteran's in-service duties as a 
mortarman would not necessarily put him in a position where 
he would likely be required to handle herbicides or equipment 
tainted therewith.  

The Board finds that the veteran's service records, which 
fail to demonstrate herbicide exposure, to be more probative 
than the recent statements made by the veteran in connection 
with his claim for monetary benefits from VA.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence]; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Accordingly, the second Hickson element has not been met and 
the veteran's service-connection claim for diabetes fails on 
that basis.  

For the sake of completeness, the Board will address the 
final Hickson element, medical nexus.  There are no competent 
medical opinions of record serving to causally relate the 
veteran's type II diabetes and his period of active duty.  In 
the absence of in-service treatment or diagnosis of the 
condition or exposure to herbicides, such opinion would be a 
manifest impossibility in any event.

To the extent that the veteran herself contends that his 
diabetes is related to service, as noted above, as a lay 
person without medical training, he is not competent to 
render an opinion on matters such as the etiology of disease, 
which calls for specialized medical knowledge.  See Espiritu, 
supra.  The veteran's opinion on medical matters such as 
nexus is accordingly lacking in probative value.

Hickson element (3) has therefore not been met and the 
veteran's claim fails on that additional basis.  The benefit 
sought on appeal is therefore denied.

4.  Entitlement to service connection for prostatitis.

The veteran also seeks service connection or prostatitis and 
essentially contends that such either had its onset during 
his period of active duty or is the result of diabetes.

Pertinent Law and Regulations

The law and regulations pertaining to direct service 
connection claims has been set out above and will not be 
repeated.

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).


Analysis

There are of record multiple diagnoses of prostatitis and 
benign prostatic hypertrophy (BPH).  The first Hickson/Wallin 
element has clearly been satisfied.

The veteran's service medical records are completely negative 
for treatment or diagnosis of a prostate condition.  The 
medical record does not reflect treatment or diagnosis of 
prostatitis or BPH until February 2000, nearly a quarter 
century following the veteran's discharge from service.  
Hickson element (2) has therefore not been met and the 
veteran's direct service-connection claim fails on this basis 
alone.

As explained above, the veteran has not been service 
connected for diabetes.  The second Wallin element has 
therefore also not been satisfied and the veteran's secondary 
service connection claim fails on this basis.

For the sake of completeness, the Board will address the 
final Hickson/Wallin element, medical nexus.  The record 
contains no medical opinion evidence which would serve to 
relate the veteran's prostate condition with either his 
military service or a service-connected disability.  In the 
absence of a service-connected disability or any indication 
of a prostate condition in service, such opinion would be a 
manifest impossibility.

To the extent that the veteran himself has attempted to 
provide the missing nexus evidence, as a lay person without 
medical training, he is not qualified to render a medical 
opinion regarding the etiology of disease.  See Espiritu, 
supra.  The veteran's statements regarding medical nexus are 
accordingly lacking in probative value.  Hickson/Wallin 
element (3) has therefore also not been met and the veteran's 
claim fails on this additional basis.

In short, a preponderance of the evidence is against the 
claim, and the benefit sought on appeal is denied.


ORDER

Entitlement to a compensable rating for a left inguinal 
hernia is denied.

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a heart condition.  The 
claim is not reopened and remains denied.

Service connection for type II diabetes mellitus is denied.

Service connection for prostatitis is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


